STANDARD ORDER FOR SENTENCING HEARINGS: The Court expects
counsel to comply with all requirements of Fed.R.Crim.P 32(f) and LCrR
32.2. Any sentencing memoranda, position paper, or brief directed to
PSR objections or to the 3553(a) factors must be filed at least two full
business days before the sentencing hearing. The Court discourages joint
requests by the parties seeking a change in the guideline calculation after
the final PSR is filed, as such requests reflect a failure to follow the
procedures in LCrR 32.2(c) and (d). If there is such a request, it must be
made in writing and filed at least three full business days before the
sentencing hearing. Any motion filed by the government related to
sentencing must be filed at least two full business days before the
sentencing hearing.




        Case 1:20-cr-00332-CCE Document 9 Filed 08/21/20 Page 1 of 1
